OPINION — AG — PAYMENT, BY A COUNTY, TO THE STATE AUDITOR AND INSPECTOR FOR COUNTY AUDITS DOES NOT VIOLATE ARTICLE X, SECTION 9 OKLAHOMA CONSTITUTION AS AMENDED IN 1933, WHICH PROHIBITS USE OF AD VALOREM TAXES FOR STATE PURPOSES. A COUNTY IS CONSTITUTIONALLY PROHIBITED FROM PAYING THE STATE AUDITOR AND INSPECTOR MAY MONIES IN EXCESS OF ACTUAL DIRECT COSTS FOR THE AUDIT. CITE: 62 O.S. 1971 331 [62-331], 19 O.S. 1980 Supp., 173 [19-173], 19 O.S. 1980 Supp., 177.1 [19-177.1] (COUNTIES AND COUNTY OFFICERS, PUBLIC FINANCE, REVENUE AND TAXATION) (MICHAEL C. CONAWAY)